DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
1.	The information disclosure statements (IDS) submitted on February 17, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
2.	Applicant is reminded that color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84 (a) (2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

The patent or application file contains at least one drawing executed in color. Gray colorations do not qualify as black and white. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee. Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b) (2).
                                   Response to Arguments
3.	Applicants arguments presented in the amendment filed on January 28, 2022 have been considered and are not persuasive.

Applicant argues that “Bernstein and Hohpe do not teach or suggest “generating a graphical data set object for each of the plurality of data sets” as claimed. Independent claim 1 recites, in part, “generating a graphical data set object for each of the plurality of data sets, wherein each of the graphical data set objects comprises a size based on a number of rows in a corresponding data set of the plurality of data sets.” Independent claim 14 recites similar, though not identical, features. The Office Action alleges that Bernstein in view of Hohpe teach these features of independent claim 1..”

The Examiner respectfully disagrees. According to Applicant’s specification, [0023], “… a size of graphical data set object can provide information about the underlying data set. For example, the size of the graphical data set object can be related to a number of rows in the corresponding data set. Positioning, distance, and gravity-like attraction between graphical data set objects (connected or unconnected) can provide information about the underlying data sets. For example, the closer two graphical data set objects are on the canvas 125 then the higher probability that a relationship exists between the two graphical data set objects.”
	Bernstein also teaches a mapping between the models can be produced from the similarity coefficients. For example, where the algorithm can automatically create similarity coefficients and a mapping between a SQL schema and an XML schema and determining a score based on the relationships.  The weighted similarity calculation score is made that takes both inherent and structural similarity into account.

	Hohpe also teaches on Pg. 19, section 4.6, a tree structure where the size of the schema element corresponding to a table when expanded is proportional in size to the number of rows in the table, which are shown in the lines below the table element.
	In addition, Glover teaches in [009], the visualization of data by correlating data relationship strength with the positioning of graph vertices representing that data. It visualizes growing datasets involving related data points. The invention visually animates the change in relationship strengths between data points in large datasets over time. Force-directed graph algorithms assign forces among the set of edges and the set of nodes of a graph drawing, determining a position between each of the data sets based on the score of the relationships.

	Applicant further argues that.” The motivation to combine the references is not properly supported.”
	The Examiner respectfully disagrees and maintains the rejection. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have pointed to different references as teachings different claim limitations, and also briefly discussed what each of the references does not teach. However, applicants did not consider and discuss how these references have been combined. Nor did the applicants discuss why these references cannot be combined.
	Regarding independent claim 14, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
	Regarding dependent claims 2-13 and 15-22, Applicant has not overcome the rejections and they remain similarly rejected.

	Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al. (US 2005/0060332 A1) in view of Glover et al. (US 2016/0103933 A1) and further in view of Gregor Hohpe et al: "Enterprise Integration Patterns with BizTalk Server 2004",  1 July 2004 (2004-07-01), XP055398841, Retrieved from the Internet: URL:http://www.enterpriseintegrationpatterns.com/docs/integrationpatterns_biztalk.pdf;  [retrieved on 2021-09-15].

Regarding claim 1, Bernstein discloses “A method comprising: determining one or more relationships between a plurality of data sets;” (See [0046[) (A mapping between the models can be produced from the similarity coefficients. For example, the algorithm(s) can automatically create similarity coefficients and a mapping between a SQL schema and an XML schema.)
“determining a score for each of the one or more relationships;” (See [0058]-[0059] (For each node pair encountered during traversal of the two trees, a weighted similarity calculation score is made that takes both inherent and structural similarity of the node pair into account. A good computation for the structural similarity of a node pair returns a high value when the number of strong matches is above a certain threshold, such as half, and a low value otherwise.)
Bernstein does not explicitly disclose “generating a graphical data set object for each of the plurality of data sets, wherein each of the graphical data set objects comprises a size based on a number of rows in a corresponding data set of the plurality of data sets:”  
However, Gregor teaches “generating a graphical data set object for each of the plurality of data sets, wherein each of the graphical data set objects comprises a size based on a number of rows in a corresponding data set of the plurality of data sets:” According to Applicant’s specification, [0023], “… a size of graphical data set object can provide information about the underlying data set. For example, the size of the graphical data set object can be related to a number of rows in the corresponding data set. Positioning, distance, and gravity-like attraction between graphical data set objects can provide information about the underlying data sets. For example, the closer two graphical data set objects are on the canvas 125 then the higher probability that a relationship exists between the two graphical data set objects.”
	Bernstein does teach in [009], [0022], [0097] and [0121]) (Attributes of one schema, i.e. size, are clustered with respect to their Euclidean distance.  The schemas are encoded as graphs, where nodes represent schema elements. The output mappings are displayed by a standalone application such as BIZTALK MAPPER, which can compile them into extensible Stylesheet Language (XSL) translation scripts. 
However, 
“generating one or more graphical connector objects, wherein each of the one or more graphical connector objects connect one of more of the graphical data set objects based on the one or more relationships with and a corresponding score for at least one of the one or more relationships above a threshold;” (See Fig. 7-10B and [0049], [0059] (According to applicant specification, a graphical connector object can be any shape, for example, one or more lines varying in thickness, color, curvature, and the like. FIG. 7 is a block diagram illustrating relationships among model elements, with lines and various shapes indicating the relationship objects. Automatic model matching that is both element-based and structure-based, that utilizes the similarity of the subtrees of the two schemas and that is biased toward similarity of atomic elements, e.g., leaves, of a hierarchical tree, and generates one to one or one mappings. A good computation for the structural similarity of a node pair returns a high value when the number of strong matches is above a certain threshold, such as half, and a low value otherwise. 
See also, [0059], [0121], [0136]) , wherein a good computation for the structural similarity of a node pair (s, t) returns a high value when the number of strong matches of subtree.sub.s and subtree.sub.t is above a certain threshold, such as half, and a low value otherwise. The algorithm(s) of the invention only compare elements that have a similar number of leaves in their subtrees, e.g., within a factor of 2. In addition to only comparing relevant elements, such a pruning step decreases the number of element pairs for comparison, and thus speeds operation of the algorithm(s). The second algorithm may be the structure-matching component that exploits the hierarchical or graph-like structure of the schemas. This sub-module may match elements whose neighborhoods in the two schemas also match. These two algorithms may produce corresponding similarity coefficients, from which weighted similarity coefficients may be constructed, and from which a resultant map may be constructed based on a combination thereof. The output mappings are displayed by a standalone application such as BIZTALK MAPPER.)
But, Bernstein does not explicitly discloses “applying a force-directed graph layout algorithm to determine a position for each graphical data set object based on the scores for each of the one or more relationships; applying the force-directed graph layout algorithm to determine a distance between each of the graphical data set objects based on the scores for each of the one or more relationships based on the positions for each of the graphical data set objects, the distance between each of the graphical data set objects, and the size of each of the graphical data set objects.” 
However, Glover teaches “applying a force-directed graph layout algorithm to determine a position for each graphical data set object based on the scores for each of the one or more relationships; applying the force-directed graph layout algorithm to determine a distance between each of the graphical data set objects based on the scores for each of the one or more relationships; based on the positions for each of the graphical data set objects, the distance between each of the graphical data set objects, and the size of each of the graphical data set objects.” (See Abstract and [008], [009], [0018]) (The visualization of data by correlating data relationship strength with the positioning of graph vertices representing that data. The invention recognizes that the length of graph edges will impart important visual meaning to large datasets. It provides an approach to visualize endlessly growing datasets involving related data points. The invention visually animates the change in relationship strengths between data points in large datasets over time. Force-directed graph drawing algorithms assign forces among the set of edges and the set of nodes of a graph drawing.

Force-directed graph drawing algorithms assign forces among the set of edges and the set of nodes of a graph drawing. Spring-like attractive forces based on Hooke's law are used to attract pairs of endpoints of the graph's edges towards each other, while simultaneously repulsive forces like those of electrically charged particles based on Coulomb's law are used to separate all pairs of nodes. In equilibrium states for this system of forces, the edges tend to have uniform length. Invention provide a visualizing graphical tool that represents an improvement in the field of large-data analytics. One or more processors generate a graphical representation that represents the relationship strength values between the plurality of interacting nodes within the dataset. Interacting node pairs are connected by edges and the edges have a length that correlates with the relationship strength value between the interacting node pairs. RSG program 120 generates an output graph where the lengths of the edges connecting related node pairs is based on the relative strength of their relationships as determined in Equation 1.)
But, Bernstein does not explicitly teach “and outputting the graphical data set objects and the one or more graphical connector objects” However, Gregor teaches “and outputting the graphical data set objects and the one or more graphical connector objects” Bernstein does teach in [0121], wherein the output mappings are displayed by a standalone application such as BIZTALK MAPPER, which can compile them into extensible Stylesheet Language (XSL). 
In addition, Gregor teaches on Pg. 19, section 4.6, wherein a database source schema is shown as a tree structure, where the size of the schema element corresponding to a table when expanded and is proportional in size to the number of rows in the table, which are shown in the lines below the table element.) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Bernstein (method for replicating data between two or more network connected data storage devices) with Glover (Visualization of relationship strengths) and Gregor (Enterprise Integration Patterns with BizTalk Server 2004) in order to communicate information clearly and effectively through graphical means and visualizing relationships and relationship strengths of data. Glover, [002]. 
One having ordinary skill would also be motivated to combine Bernstein and Glover, in view of the suggestions provided by Glover in Fig. 2, Fig. 3 and paragraph [0009], which suggests an approach to visualize endlessly growing datasets involving related data points. The invention visually animates the change in relationship strengths between data points in large datasets over time. Embodiments of the present invention recognize that extremely large datasets are difficult to visualize with current force-directed algorithms. Embodiments of the present invention provide intuitive visualization of data by correlating data relationship strength with the positioning of graph vertices representing that data.
 	Regarding claim 2, Bernstein in view of Glover discloses “The method of claim 1, wherein determining the one or more relationships between the plurality of data sets comprises determining a relationship R, between any two data sets, DS1 and DS2 by specifying a collection of one or more fields (DS1.F1, .. DSl.Fn) or (DS2.F2,.. DS2,Fk) from each data set of the any two data sets.” (See [0108]) (The first step in the loop computes the structural similarity of two elements (s, t). For leaves, this is the value of ssim that was initialized in the earlier loop. When one of the elements is not a leaf, the structural similarity is computed as a measure of the number of leaf level matches in the subtrees rooted at the elements that are being compared, reflecting the intuition that when leaf structure is similar, so will be the structure of the root elements.)
Regarding claim 3, Bernstein in view of Glover discloses “The method of claim 2, wherein determining the score for each of the one or more relationships comprises, for the relationship R, determining an aggregate (Pl, P2,... Pn), where Pk comprises a profiling classification parameter.” (See 0101], [0102], [0171]) (After calculating the inherent and structural coefficients for each node pair, a weighted similarity (wsim) is calculated for each node pair, which is a function, such as the mean or weighted mean, of lsim and ssim. The Aggregates relationship connects a model element, called an aggregate 700b, to other model elements 700.)
Regarding claim 4, Bernstein in view of Glover discloses  “The method of claim 3, wherein the profiling/classification parameter comprises one or more of: one or more ratios of unique values in one or more fields of a first data set of the plurality of data sets to a total number of rows in the first data set; one or more ratios of a size of an overlapping set of values from one or more fields on both ends of an association between at least two data sets of the plurality of data sets to a number of unique values in the at least two data sets; one or more ratios of the size of the overlapping set of values from the one or more fields on both ends of the association between the at least two data sets to a total number of rows in the at least two data sets; a history of user decisions made against the same or similar data; metadata supplied by an external system, a developer, or an administrator; a hint supplied by the developer or the administrator; or a classification score that identifies a potential lookup table.” (See [0108] and [0109]) (When one of the elements is not a leaf, the structural similarity is computed as a measure of the number of leaf level matches in the subtrees rooted at the elements that are being compared, reflecting the intuition that when leaf structure is similar, so will be the structure of the root elements. In one implementation, the structural similarity is estimated as the ratio/fraction of leaves in the two subtrees that have at least one strong link (and are hence mappable) to some leaf in the other subtree.)
Regarding claim 5, Bernstein in view of Glover discloses “The method of claim 1, wherein the size of each of the graphical data set object is based on logarithmic scaling applied to to a total number of rows in the plurality of data sets.” (See [0121]) (The invention as described above operates on XML and relational schemas, which techniques may be applied to other schemas. The output mappings are displayed by a standalone application such as BIZTALK MAPPER@, which can compile them into extensible Stylesheet Language (XSL) translation scripts.)
Regarding claim 6, Bernstein in view of Glover discloses “The method of claim 1, wherein a position and a distance between two unconnected graphical data set objectsof thegraphial data set objects represents a possible relationship between data sets of the plurality of data sets corresponding to the two unconnected graphical data set objects.” (See Fig. 7-8 and [0121], [0136]) (The second algorithm may be the structure-matching component that exploits the hierarchical or graph-like structure of the schemas. This sub-module may match elements whose neighborhoods in the two schemas also match. These two algorithms may produce corresponding similarity coefficients, from which weighted similarity coefficients may be constructed, and from which a resultant map may be constructed based on a combination thereof. The output mappings are displayed by a standalone application such as BIZTALK MAPPER@.)
Regarding claim 7, Bernstein in view of Glover discloses “The method of claim 1, further comprising outputting a data model based on a connection state of the graphical data set objects.” (See [0137] and [0121]) (The output mappings are displayed by a standalone application such as BIZTALK MAPPER. A modeling application 520 may open 510 or save 501 a file having data sets, or mapping data for the data sets, etc. In this exemplary embodiment, a driver 530 assists in retrieving 502 or saving 509 data from or to a data store, and also makes calls 503 and receives results from a model match component 540 in accordance with the invention.)
Regarding claim 8, Bernstein in view of Glover discloses “The method of claim 1, further comprising: receiving a user interaction to move one or more of the graphical data set objects; and outputting the scores for each of the one or more relationships in response to the user interaction.” (See [0132]) (The use of XML DOM 550 as the input and output format to communicate between the graphical user interface (GUI) and model matching component 540 is used, and any format may be accommodated.)
Regarding claim 9, Bernstein in view of Glover discloses  “The method of claim 1, further comprising: receiving a user interaction to select one of the graphical data set objects; and outputting a preview of a data set of the plurality of data sets corresponding to the selected graphical data set object in response to the user interaction.” (See [0121]) (The invention as described above operates on XML and relational schemas, which techniques may be applied to other schemas. The output mappings are displayed by a standalone application such as BIZTALK MAPPER@, which can compile them into extensible Stylesheet Language (XSL) translation scripts.)
Regarding claim 10, Bernstein in view of Glover discloses “The method of claim 1, further comprising: receiving a user interaction to select one of the one or more graphical connector objects; and outputting a preview of a relationship of the one or more relationships corresponding to the selected graphical connector object in response to the user interaction.” (See Fig. 5)
Regarding claim 11, Bernstein in view of Glover discloses “The method of claim 1, further comprising: receiving a user interaction to select one of the one or more graphical connector objects; and outputting a list of recommended alternatives for a relationship of the one or more relationships corresponding to the selected graphical connector object.” (See [0138]) (One implementation of the invention may be to incorporate the algorithm(s) into a matching application or tool that provides a user interface for mapping two schemas, with appropriate user interaction with the mapping process to subjectively validate the quality of result.)
Regarding claim 12, Bernstein in view of Glover discloses “The method of claim 1, further comprising: receiving a user interaction to move a first graphical data set object of the graphical data set objects away from a second graphical data set object of the graphical data set objects and towards a third graphical data set object of the graphical data objects; removing a first graphical connector object of the one or more graphical data set objects connecting the first graphical data set object and the second graphical data set object; and generating a second graphical connector object between the first graphical data set object and the third graphical data set object, based on the score for a corresponding relationship of the one or more the relationships between the first graphical data set object and the third graphical data set object.” (See [0058]-[0059]) (The weight for computing a weighted mean and various thresholds may be set as tuning parameters. The structural similarity of the two subtrees is determined based on the best matches between corresponding subtrees, e.g., leaf nodes. A good computation for the structural similarity of a node pair (s, t) returns a high value when the number of strong matches of subtree.sub.s and subtree.sub.t is above a certain threshold, such as half, and a low value otherwise.)
Regarding claim 13, Bernstein in view of Glover discloses “The method of claim 12, further comprising outputting a data model based on a connection state of the graphical data set objects.” (See [0120]-[0121]) (In another embodiment of the invention, a pruning leaves process is provided. In a deeply nested schema tree with a large number of elements, an element e high in the tree has a large number of leaves. These leaves increase the computation time, even though many of them are irrelevant for matching e. Therefore, it may be better to consider only nodes in a subtree of depth k rooted at node e, thereby pruning the leaves. While comparing nearly identical schemas, it might seem wasteful to compare the leaves. To avoid this, the immediate children of the nodes are first compared. If a very good match is detected, then the leaf level similarity computation is skipped. Output mappings are displayed by a standalone application such as BIZTALK MAPPER.)
As per claim 14, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected.
As per claim 15, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.
As per claim 16, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.
As per claim 17, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.
As per claim 18, this claim is rejected based on rationale given above for rejected claim 7 and is similarly rejected.
As per claim 19, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected.
Regarding claim 20, Bernstein in view of Glover discloses “The method of claim 14, wherein any of the graphical data set objects is classified as being connected when a corresponding graphical data set object of the graphical data set objects has a relationship with another data set of the plurality of data sets with a score above a threshold.” (See [0108] and [0121]) (The output mappings are displayed by a standalone application such as BIZTALK MAPPER@, which can compile them into extensible Stylesheet Language (XSL) translation scripts. The invention indicates that a leaf in one schema has a strong link to a leaf in the other schema if their weighted similarity exceeds a threshold th.sub.accept. Exceeding the threshold th.sub.accept indicates a potentially acceptable mapping.)
Regarding claim 21, Bernstein in view of Glover discloses  “The method of claim 14, wherein outputting and of the graphical data set objects classified as being connected with corresponding graphical connector objects and any of the graphical data set objects classified as being unconnected comprises: determining a position for each of the graphical data set object based on the scores for each of the one or more relationships; determining a distance between each of the graphical data set objects based on the scores for each of the one or more relationships; and outputting the graphical data set objects and the graphical connector objects based on the position for each of the graphical data set objects and the distance between each of the graphical data set objects.” (See Fig. 7-8 and [0121], [0136]) (The second algorithm may be the structure-matching component that exploits the hierarchical or graph-like structure of the schemas. This sub-module may match elements whose neighborhoods in the two schemas also match. These two algorithms may produce corresponding similarity coefficients, from which weighted similarity coefficients may be constructed, and from which a resultant map may be constructed based on a combination thereof. The output mappings are displayed by a standalone application such as BIZTALK MAPPER@.)
Regarding claim 22, Bernstein in view of Glover discloses “The method of claim 14, further comprising: receiving one or more user interactions that change a connection state of any of the graphical data set objects classified as being connected and nay of the graphical data set objects classified and being unconnected; and outputting a data model based on the connection state.” (See [0120]-[0121]) (In another embodiment of the invention, a pruning leaves process is provided. In a deeply nested schema tree with a large number of elements, an element e high in the tree has a large number of leaves. These leaves increase the computation time, even though many of them are irrelevant for matching e. Therefore, it may be better to consider only nodes in a subtree of depth k rooted at node e, thereby pruning the leaves. While comparing nearly identical schemas, it might seem wasteful to compare the leaves. To avoid this, the immediate children of the nodes are first compared. If a very good match is detected, then the leaf level similarity computation is skipped. Output mappings are displayed by a standalone application such as BIZTALK MAPPER.)

















Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy McGhee whose telephone number is (313)446-6581.  The examiner can normally be reached on Mon-Thu, 8:00 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/
Patent Examiner
Art Unit 2154

/SYED H HASAN/Primary Examiner, Art Unit 2154